Citation Nr: 1500933	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  06-11 131	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) and depressive disorder with anxiety, rated as 30 percent disabling prior to February 8, 2010, and as 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and August 2011 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  In the October 2004 decision, the RO in San Juan, Puerto Rico, denied the Veteran's claim of service connection for hypertension.  By the August 2011 decision, the RO in St. Petersburg, Florida, granted service connection for PTSD and depressive disorder with anxiety, assigning an initial 30 percent disability rating prior to February 8, 2010, and a 70 percent rating from that date.  

The Board remanded the service connection claim in April 2012 to obtain private treatment records, schedule the Veteran for VA examination, and re-adjudicate the claim.  The agency of original jurisdiction (AOJ) attempted to obtain the identified records and scheduled the Veteran for VA examination, which was conducted in June 2012.  The AOJ then issued a supplemental statement of the case (SSOC) in August 2013, in which it again denied the claim for service connection.  

In February 2012 and August 2014, the Veteran presented testimony before two of the undersigned Veterans Law Judges.  Transcripts of these hearings have been associated with the file.  

The law requires that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  When two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board form a panel of not fewer than three members of the Board to decide those issues.  38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014).  Thus, a panel of three Veterans Law Judges was formed to decide the issues addressed herein.  In that regard, the Board acknowledges that the Veteran has given testimony before only two of the three undersigned Veterans Law Judges.  However, at his August 2014 hearing, the Veteran was informed of his right to appear at a personal hearing before the other panel member.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran specifically waived this right and asked that the Board proceed with consideration of his appeal.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for hypertension and his claim for higher ratings for his service-connected PTSD and depressive disorder with anxiety.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record contains statements the Veteran made concerning an application for disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the statements are present in the claims file.  As records associated with a SSA determination could be relevant to the claims on appeal, any available medical or other records associated with the Veteran's application for SSA disability benefits must be obtained and associated with the claims file.  (Once VA is put on notice that the Veteran has applied for SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).)  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico, and at the North Florida/South Georgia Veterans Health System.  Records in the file contain some records from the Veteran's treatment at these VA facilities from 1999 through 2013.  However, records indicate, and the Veteran has reported, that he was hospitalized in February 2010 for treatment of suicidal ideation.  The Board acknowledges that the AOJ has sought records of the Veteran's treatment at both the San Juan VAMC and the North Florida/South Georgia Veterans Health System.  It does not appear, however, that the record contains inpatient treatment records from the Veteran's February 2010 inpatient hospitalization. 

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the San Juan VAMC and the North Florida/South Georgia Veterans Health System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The Veteran has also indicated that he obtained treatment from a private treatment provider from 1998 to 2005, while he was living in Puerto Rico.  Pursuant to the Board's April 2012 remand, the AOJ attempted on multiple occasions to obtain treatment records from this physician.  However, it does not appear that the AOJ has been able to obtain the identified records from the provider, perhaps due to confusion over the physician's correct mailing address.  Therefore, as the identified private records may have a bearing on the Veteran's claims, the AOJ must again attempt to obtain all available treatment records from the Veteran's private physician from 1998 to 2005, as well as from any other treatment provider identified by the Veteran.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The Board further finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of entitlement to service connection for hypertension.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Veteran has contended that he has hypertension as a result of his time on active duty, or alternately that his hypertension has been caused or aggravated by his service-connected diabetes mellitus.  

Regarding diagnosis of the Veteran's disability, post-service medical records reflect that the Veteran was first diagnosed with hypertension in April 1998 and with diabetes mellitus in November 1998.  Since that time, he has continued to be followed for both disorders.  In November 2004, the Veteran's private treating physician submitted a statement in which he indicated that the Veteran's hypertension "was found to be of secondary nature as a result of [the Veteran's] Diabetes  Mellitus Type II."  However, the private physician did not offer any explanation for this opinion.  

In May 2003, the Veteran underwent VA examination concerning his claim of service connection for diabetes mellitus.  At that time, he was found to have hypertension, which the examiner found was not caused by his diabetes mellitus.  In so finding, the examiner reasoned that there was no indication that the Veteran was experiencing diabetic nephropathy.  However, the examiner failed to offer an opinion as to whether the Veteran's hypertension had been aggravated by his diabetes mellitus, or whether the disorder was directly linked to his time in service.  To rectify this omission, the Veteran was provided an additional VA examination in June 2012, pursuant to the Board's February 2012 remand.  At that time, the examiner noted that the Veteran's service treatment records were silent as to any findings of high blood pressure and opined that the disorder was thus not likely related to military service.  The examiner stated that the Veteran's hypertension was most likely related to his history of alcoholism and smoking.  The examiner further concluded that it was impossible to determine whether the Veteran's diabetes mellitus "originally contributed to hypertension" without resorting to speculation, as no records of any renal involvement at the time of initial diagnosis were present in the record.  The examiner further stated that hypertension is "neither caused by nor contributed to by the Veteran's service connected diabetes mellitus," given his normal urinary protein levels.  However, in rendering this opinion, the examiner did not provide a clear discussion of whether the Veteran's hypertension has been worsened by his diabetes mellitus.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability, there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, neither VA examiner provided a clear discussion of whether the Veteran's hypertension has been worsened by his service-connected diabetes mellitus.  

Thus, the Board finds that additional VA medical opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

The Board also notes that there are multiple records in the Veteran's claims file that are written in Spanish, with no English translation provided.  (See Volumes 1 and 2 of the Veteran's claims file.)  On remand, all such documents must be translated into English so the Board may assess all evidence relevant to the Veteran's claims.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain translation of each document identified as needing translation to English.  In particular, the four sets of documents are marked in Volumes 1 and 2 of the Veteran's claims file and are tabbed in pink.  

2.  Any medical or other records relied upon by SSA in deciding a claim by the Veteran for disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  The AOJ must obtain from the San Juan VA Medical Center and the North Florida/South Georgia Veterans Health System any available medical records pertaining to the Veteran's inpatient treatment in February 2010, or any other records deemed to be outstanding.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

4.  The AOJ must again attempt to obtain all available treatment records from the Veteran's private treatment provider from 1998 to 2005, as well as any other private treatment providers identified by the Veteran.  Clarification of the provider's address should be sought from the Veteran.  The procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  (The AOJ should obtain releases from the Veteran as necessary.)  If any records sought are determined to be unavailable, the Veteran must be notified of that fact and given opportunity to provide the records.

5.  After completing the development requested above, the Veteran's claims file, including his complete service treatment records, must be referred to the clinician who provided the June 2012 VA opinions concerning the Veteran's hypertension.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The reviewer must provide further discussion regarding his June 2012 opinion that the Veteran's hypertension was not likely caused by his diabetes mellitus.  The examiner must also provide a discussion as to whether the Veteran's current hypertension has been made worse by his service-connected diabetes mellitus.  In the context of any negative opinion, the examiner should explain the medical principles and/or evidence that leads to the examiner's conclusion.  The examiner must provide a well-reasoned etiological opinion addressing the Veteran's hypertension and must also specifically address the November 2004 statement submitted by the Veteran's private physician, explaining why there are any differences of opinion.  

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

6.  The AOJ must thereafter ensure that the requested medical opinions comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________          _______________________________
            MARK F. HALSEY                                                  C. TRUEBA
            Veterans Law Judge                                            Veterans Law Judge
       Board of Veterans' Appeals                               Board of Veterans' Appeals



_______________________________
A. C. MACKENZIE
Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

